Title: [Diary entry: 13 January 1788]
From: Washington, George
To: 

Sunday 13th. Thermometer at 24 in the Morning—28 at Noon and 24 at Night. Weather more temperate with respect to cold but

about 11 oclock it began to Snow and continued to do so more or less till 9 Oclock at Night adding about 2 or 3 Inches to what had fallen before. Wind was at So. East all day but at Night shifted to No. Wt. The Weather prevented my settg. out for the meeting at Shanandoah. Colo. Hooe, a Mr. Wickoff and a Captn. Thomas came here to dinner and returned in the evening.